Citation Nr: 1743697	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-20 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cold injuries of the bilateral upper and lower extremities, to include an unspecified shoulder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter

ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.  He died in December 2010 and the appellant is his surviving spouse.  In February 2012, she was recognized as the substituted appellant in this case pursuant to 38 U.S.C.A. § 5121A (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and October 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2014, the appellant and her daughter testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In August 2015, the Board reopened a previously denied claim for service connection for  cold injuries of the bilateral upper and lower extremities, and remanded both issues listed on the title page for additional development.  The case now returns for further appellate review. 


FINDINGS OF FACT

1.  Cold injuries of the bilateral upper and lower extremities, to include an unspecified shoulder, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and neuropathy did not manifest within one year of service discharge.

2.  An acquired psychiatric disorder, to include PTSD, is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cold injuries of the bilateral upper and lower extremities, to include an unspecified shoulder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by letters dated February 2008 and June 2008, sent prior to the issuance of the respective rating decisions on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  The Veteran's available service records as well as post-service VA and private treatment records have been obtained and considered.  In this regard, the Board notes that only an incomplete copy of the Veteran's service records are available, as his records were, in part, destroyed by a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973, which the appellant was notified of in March 2016.  While VA has a heightened duty to assist a claimant in development of his or her claim when service treatment records are missing or unavailable pursuant to O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), the Board finds that, in this case, all available service treatment records have been obtained and further efforts to obtain any such records would be futile.

Additionally, while the record suggests that the Veteran was in receipt of Supplemental Security Income from the Social Security Administration (SSA), neither the appellant nor the record have alleged that such was based on disability or, if so, based on the disabilities for which she currently seeks service connection.  Moreover, as will be discussed further herein, the appellant's claims are denied on the basis of a lack of an in-service disease, injury, or incident.  Therefore, any SSA records addressing the nature or etiology of the Veteran's conditions are irrelevant and do not raise a reasonable possibility of helping to substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is only required to obtain Social Security records when those records are potentially relevant to the claim on appeal, i.e., those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim).  Therefore, there is no duty on VA's behalf to obtain such records in regard to the issues denied herein.

The Board notes that VA has not obtained an etiological opinion regarding the appellant's claims for service connection for cold injuries and/or an acquired psychiatric disorder; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran served in Korea, and thus, no credible evidence that the in-service events the appellant alleged resulted in the Veteran's cold injuries and acquired psychiatric disorder occurred, and no indication that such disorders are otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The United States Court of Appeals for Veterans Claims (Court) has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA opinion is not necessary to decide the claims.  

In October 2014, the appellant offered testimony before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2014 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences the appellant alleges resulted in his cold injuries and acquired psychiatric disorder, the type and onset of symptoms, and her contention that his military service caused such disorders.  Further, the undersigned pointed out the fact that the Veteran's service records failed to show service in Korea, and solicited testimony from the appellant in an effort to verify such service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Based on the appellant's hearing testimony, the Board remanded the case in August 2015 in an effort to verify the Veteran's service in Korea.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Additionally, the Board finds that there has been substantial compliance with the August 2015 remand directives and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In the August 2015 remand, the Board directed that the AOJ provide the appellant an opportunity to submit additional evidence corroborating the Veteran's alleged service in Korea, and contact NPRC in an effort to reconstruct the Veteran's Official Military Personnel File (OMPF).  

Pursuant to the August 2015 Board remand, the AOJ sent the appellant a letter in December 2015 requesting that she provide additional information or evidence corroborating the Veteran's service in Korea; however, in February 2016, she indicated that she had no additional evidence to provide.  Further, in December 2015 and February 2016, the AOJ contacted the NPRC in order to determine whether the Veteran's OMPF could be reconstructed; however, in April 2016, NPRC responded that such could not be reconstructed.  As such, the Board finds that the AOJ substantially complied with the August 2015 remand directives and no further action is necessary in this regard.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include organic disease of the nervous system and psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, as applicable in the instant case, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; other specified schizophrenia spectrum and other psychotic disorder; schizoaffective disorder; schizophrenia; schizophreniform disorder; and substance/medication-induced psychotic disorder.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumptive period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases such as organic diseases of the nervous system and psychoses listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, as the Veteran did not have a diagnosis of a psychosis, the provisions pertaining to presumptive service connection are inapplicable to the appellant's claim for service connection for an acquired psychiatric disorder.

Where there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Cold Injuries

The apellant seeks service connection for the Veteran's cold injuries of the bilateral upper and lower extremities, to include an unspecified shoulder, which she attributes to his active duty service in the Republic of Korea during the Korean Conflict.

As an initial matter, the Board notes that the Veteran was diagnosed with neuropathy due to cold injuries and prescribed Gabapentin in May 2008.  However, as the probative evidence fails to show an in-service disease, injury, or incident to which such disorder may be related, service connection is not warranted.

In this regard, the Veteran and appellant have alleged that he incurred cold injuries coincident with service in Korea.  However, contemporaneous official service department records fail to show that he served in Korea, or had any foreign service at all.  Specifically, the Veteran's DD 214 showed no foreign service.  Furthermore, in 2007, the AOJ contacted the Joint Services Records Research Center (JSRRC) in an attempt to substantiate the Veteran's report of service in Korea.  In a response from the JSRRC dated November 2007, the JSRRC advised that there is no record of the Veteran's unit, the 752nd Anti-Aircraft Artillery Battalion, having ever deployed to Korea at the time described by the Veteran.  As the Veteran's DD 214 is an official service department record that was prepared contemporaneous in time to his military service, and is further supported by JSRRC's response that was likewise based on contemporaneous official service department records, the Board accords great probative weight to such evidence.

The Board observes that the Veteran, appellant, and her sister-in-law have reported that he served in Korea and sustain cold injuries as the result of such service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds the lay statements of record alleging service in Korea to be not credible in light of the fact that they are inconsistent with the contemporaneous official service department records reflecting that the Veteran had no foreign service.  Moreover, no corroborating evidence substantiating the Veteran's service in Korea has been identified or submitted.  Therefore, the Board accords no probative weight to such lay statements. 

Based on the foregoing, the Board finds that the probative evidence fails to show an in-service disease, injury, or incident to which the Veteran's diagnosed neuropathy may be related.  Furthermore, neither he nor the appellant have alleged that any other aspect of the Veteran's service resulted in his cold injuries.  Moreover, to the extent that the Veteran's treatment provider linked his diagnosed neuropathy with a cold injury, there is no indication as to when or where such cold injury was incurred.  Consequently, direct service connection for cold injuries is not warranted.

The Board has also considered whether service connection is warranted on a presumptive basis for the Veteran's neuropathy, which was noted in May 2008 to be related to his cold injuries.  Here, however, there is no evidence to indicate that the Veteran manifested any organic diseases of the nervous system, to include neuropathy, within one year following his discharge from active duty service.  Moreover, as previously discussed, the Board has found the Veteran's statements regarding his injuries in Korea to be not credible.  As such presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Based on the foregoing, the Board must deny the appellant's claim of entitlement to service connection for cold injuries of the bilateral upper and lower extremities to include an unspecified shoulder.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the appellant's claim.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Acquired Psychiatric Disorder, to include PTSD

In addition to the general principles of service connection, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304 (f)(3).

The appellant contends that the Veteran developed an acquired psychiatric disorder, to include PTSD, as a result of his service in Korea where he lost three friends to a mortar attack.  Further, as reflected in VA treatment records, the Veteran recounted his experiences in the Korean Conflict and reported that he had horrible experiences in the Choawang Valley, where his unit sustained 20 fatalities on a reconnaissance mission and backing up the infantry.  As such, she contends that service connection is warranted for such disorder.  

As an initial matter, the Board notes that the Veteran was diagnosed with depression and PTSD as reflected in VA treatment records dated from October 2006 to August 2007.  However, as the probative evidence fails to show an in-service disease, injury, or incident to which such disorders may be related, service connection is not warranted.

Specifically, as discussed in the preceding section, the Board finds that the probative evidence fails to show that the Veteran served in Korea.  Furthermore, while the Veteran identified the deaths of his three best friends as his in-service stressor, the Board notes that JSRRC was unable to locate the names of his friends in the U.S. Army's casualty database.     

Based on the foregoing, the Board finds that the probative evidence fails to show an in-service disease, injury, or incident to which the Veteran's diagnosed depression and PTSD may be related.  Furthermore, neither he nor the appellant have alleged that any other aspect of the Veteran's service resulted in his acquired psychiatric disorder.  Moreover, to the extent that the Veteran's treatment providers linked his diagnosed acquired psychiatric disorder with his military service, such statements were based on the Veteran's reported history that has previously been found to be not credible.  As such, they are accorded no probative weight.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on Veteran's statement renders a medical report incredible only if the Board rejects the statement of the Veteran).  Consequently, service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.

Based on the foregoing, the Board must deny the appellant's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the appellant's claim.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for cold injuries of the bilateral upper and lower extremities, to include an unspecified shoulder, is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


